Name: Commission Regulation (EEC) No 136/93 of 26 January 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 93 Official Journal of the European Communities No L 19/5 COMMISSION REGULATION (EEC) No 136/93 of 26 January 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 29 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 19/6 Official Journal of the European Communities 28 . 1 . 93 ANNEX Code CN code Description Amount of unit values per [ 00 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 591 New Potatoes 47&gt;63 1 920 358&gt;20 93'26 315'32 12461 35' 10 85835 104&gt;91 38&gt; 10 120 0702 00 9o| Tomatoes 78'31 3157 588&gt;89 153'33 518 -39 20487 57,70 141113 172&gt;47 62&gt;63 1.30 0703 10 19 Onions (other than seed) 11,95 482 89,92 23,41 79,16 3128 8,81 21549 26,33 9,56 1.40 0703 20 00 Garlic 199,26 8033 1498,40 390,14 1319,02 52128 146,82 359052 438,84 159,37 1.50 ex 0703 90 00 Leeks 52,07 2099 391,59 101,95 344,71 13623 38,37 93834 114,68 41,65 1.60 ex 0704 10 10 1 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 J 1 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1 265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 1 50,70 6075 1 133,21 295,05 997,55 39423 111,04 271545 331,89 120,53 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 34,44 1 388 258,98 67,43 227,98 9 009 25,37 62 059 75,85 27,54 1 110 0705 1 1 9oj Cabbage lettuce (head lettuce) 90,01 3628 676,84 176,23 595,81 23546 66,32 162187 198,23 71,99 1.120 ex 0705 29 00 Endives 53,09 2140 399,21 103,94 351,42 13888 39,11 95661 116,92 42,46 1.130 ex 0706 10 00 Carrots 29,52 1246 232,51 60,55 203,65 7364 22,69 45777 68,23 20,76 1.140 ex 0706 90 90 Radishes 117,33 4730 882,26 229,71 776,64 30693 86,45 211411 258,39 93,83 1,150 0707 00 19( Cucumbers 160,20 6 458 1 204,64 313,65 1 060,43 41908 118,04 288661 352,81 128,12 1 160 0708 10 9o| Peas (Pisum sativum) 201,90 8139 1518,20 395,30 1336,45 52817 148,77 363798 444,64 161,48 1.170 Beans : U70- 1 ?708 2? Beans (Vigna spp., Phaseolus 16Q15 6456 1204 26 313,55 1060,10 41895 118,00 288570 352,69 128,08 0708 20 90 ] spp.) 1.170.2 °708 20 101 Beans (Phaseolus ssp vulga - lg9 35 7633 1423 8 I 370,72 1253,37 49 533 139,52 341 180 417,00 151,44 0708 20 90J rts var. Compressus Savi) ' ' ' ' ' ' ' 1.180 ex 0708 90 00 Broad beans 92,83 3 894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.1 90 0709 10 00 Globe artichokes 135,37 5457 1017,93 265,04 896,07 35413 99,74 243921 298,12 108,27 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 661,30 26661 4972,66 1294,75 4377,37 172995 487,27 1 191567 1456,36 528,90 1.200.2 ex 0709 20 00  other 560,63 22607 4254,92 1099,01 3737,78 146741 418,35 1014390 1235,20 436,98 1.210 0709 30 00 Aubergines (egg-plants) 183,01 7378 1376,19 358,32 1211,44 47876 134,85 329768 403,05 146,37 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 62,37 2514 469,03 122,12 412,88 16317 45,96 112392 137,36 49,88 lens var. dulce) 1.230 0709 51 30 Chantarelles 1419,0 57401 10720,9 2 789,1 1 9463,39 362312 1 059,4 2 384427 3 138,97 1 157,8 1.240 0709 60 10 Sweet peppers 103,30 4164 776,76 202,24 683,77 27023 76,11 186131 227,49 82,61 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 36,12 1456 271,64 70,72 239,12 9450 26,61 65091 79,55 28,89 fresh 2.30 ex 0804 30 00 Pineapples, fresh 36,45 1469 274,10 71,37 241,29 9535 26,85 65682 80,27 29,15 2.40 ex 080440 10 l Avocados, fresh 126,71 5108 952,86 248,10 838,79 33 149 93,37 228329 279,07 101,34 ex 0804 40 90 J 28 . 1 . 93 Official Journal of the European Communities No L 19/7 Code L CN code 1 Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 135,72 5471 1020,55 265,72 898,38 35504 100,00 244549 298,89 108,54 2.60 ' Sweet oranges, fresh : 2.60.1 0805 10 111 IS ~ Sanguines and semi"san" 34,09 1374 256,34 66,74 225,65 8918 25,11 61426 75,07 27,260805 10 31 guines » *- 0805 10 41 J 2.60.2 0805 10 151  Navels, Navelines, Nave ­ 0805 10 25 lates' Salustianas, Vernas, 3641 j 467 27379 71 28 241,01 9525 26,82 65606 80,18 29,120805 10 35 Valencia lates, Maltese, ' » » » » » 0805 10 45J Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  Others 21,78 878 163,82 42,65 144,21 5699 16,05 39256 47,97 17,42 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 61,70 2487 464,00 120,81 408,46 16142 45,46 111187 135,89 49,35 2.70.2 ex 0805 20 30  Monreales and Satsumas 38,89 1567 292,43 76,14 257,42 10173 28,65 70074 85,64 31,10 2.70.3 ex 0805 20 50  Mandarins and wilkings 57,76 2 438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 2.70.4 ex 0805 20 70 j _ Tangerines and others 64&gt;83 2 614 487,55 126,94 429,18 16961 47,77 116829 142,79 51,85 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 35,21 1419 264,82 68,95 233,12 9213 25,95 63459 77,56 28,16 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 137,48 5543 1033,84 269,18 910,08 35966 101,30 247733 302,78 109,96 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 28,81 1 161 216,67 56,41 190,73 7537 21,23 51919 63,45 23,04 2.90.2 ex 0805 40 00  pink 51,94 2094 390,59 101,70 343,83 13588 38,27 93596 114,39 41,54 2.100 0806 10 11 0806 10 15 Table grapes 236,03 9 516 1 774,90 462,13 1 562,42 61747 173,92 425308 519,82 188,78 0806 10 19j 2.110 0807 10 10 Water-melons 56,18 2265 428,55 110,03 376,09 14546 41,94 97605 123,80 44,84 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 1.0 90  Amarillo, Cuper, Honey 52,31 2109 393,42 102,43 346,32 13686 38,55 94272 115,22 41,84 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 158,40 6386 1 191,12 310,13 1048,52 41438 116,71 285420 348,84 126,69 2.130 0808 10 91 0808 10 93 Apples 61,98 2498 466,07 121,35 410,28 16214 45,67 111683 136,50 49,57 0808 10 99j 2.140 Pears 2.140.1 0808 20 31 0808 20 33 Pears  Nashi (Pyrus pyrifo - l9? 66 7969 1486 33 387,00 1308,40 51708 145,64 356161 435,30 158,090808 20 35 ha) 0808 20 39 2.140.2 0808 20 311 0808 20 35 Other 85'22 3435 640,85 166,86 564,13 22294 62,79 153563 187'68 68'16 0808 20 39J 2.150 0809 10 00 Apricots 209,01 8426 1571,66 409,21 1383,51 54676 154,00 376606 460,29 167,16 2160 0809 20 9o| Cherries 79'83 3352 62719 162,79 549&gt;98 20031 61 &gt;15 123238 183,53 57,51 2.170 ex 0809 30 00 Peaches 95,85 3864 720,75 187,66 634,47 25074 70,62 172710 211,09 76,66 No L 19/8 Official Journal of the European Communities 28 . 1 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 170,89 6890 1285,07 334,59 1131,23 44706 125,92 307934 376,36 136,68 2190 0809 40 11 Plums 142,36 5739 1070,53 278,73 942,37 37243 104,90 256525 313,53 113,86 080" 4U 1"J 2'200 0810 10 901 Strawberries 362,54 14616 2726,17 709,82 2399,82 94841 267,14 653256 798,42 289,96 2.205 0810 20 10 Raspberries 1405,5 56664 10568,7 2 751,80 9 303,50 367677 1 035,6 2 532508 3 095,30 1 124,1 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6779 1268,11 329,16 1111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 47,39 1910 356,36 92,78 313,70 12397 34,92 85394 104,37 37,90 Planch.) 2.230 ex 0810 90 80 Pomegranates 57,32 2311 431,03 112,22 379,43 14995 42,23 103286 126,23 45,84 2.240 ex 0810 90 80 Khakis (including Sharon 120,35 4852 905,03 235,64 796,68 31485 88,68 216866 265,05 96,26 fruit) 2.250 ex 0810 90 30 Lychees 213,30 8599 1603,98 417,63 1411,96 55801 157,17 384351 469,76 170,60 '